First of all, I should like to express my warm congratulations to Mr. Hamilton Amerasinghe on his election as President of this Assembly and to extend to him every good wish for the success of his noble mission. At the same time, I should like to extend my greetings and my thanks to President Gaston Thorn for having carried out such excellent work in this capacity at the thirtieth session.
134.	Uruguay also would like to extend a friendly and cordial welcome to the Republic of Seychelles on its admission to our Organization and on having attained full participation in world affairs.
135.	Just as at the last session I intend to give the general lines of my country's thinking about international economics and politics without entering into detail about the numerous items on our agenda. These general lines describe the foreign policy of Uruguay, which remains unchanged in accordance with the traditional principles which constitute its essence and in accordance with the deep-rooted feeling of its people.
136.	It is a commonplace to say that modern weapons technology has created special conditions in international politics which are very different from classical concepts. Hegemony cannot be acquired through traditional means, except on very rare occasions and in very limited ways. Therefore, an attempt is made to try and achieve this through new means which in substance pursue the same end, domination. Thus the conquest of countries is sought by means of subversion and guerrilla warfare; constant agitation to destroy the economy; external selective support (from the supplying of money to the sending of weapons and combatants); infiltration in countries' institutions; campaigns of international deprecation with a view to isolating the country; all this in close connexion with the various subversive movements, at both the operative and ideological levels.
137.	All those actions, therefore, are instruments or means placed at the service of one sole objective, namely, to impose upon countries radical changes in their political, economic and social systems as well as the very characteristics of their national identity.
138.	What cannot be attained directly, because of conditions of strategic equilibrium, are sought to be obtained indirectly. The battlefield, so to speak, has moved within countries, thus giving rise to violence and agitation. What is involved is a real war within a purely formal peace.
139.	In this context the relaxation of tensions among great Powers is, in the view of my Government, one aspect- obviously a very important one, but nevertheless a partial aspect-of the question. It avoids atomic crisis and brings about forms of co-operation between those Powers, but it is not comprehensive in providing moral, political and practical assistance to each country in achieving its own national life, safe from interference and aggression.
140.	The fact of the relaxation of tension, therefore, is insufficient, and does not create either the appropriate atmosphere or conditions for security. Reality shows that the current and concrete threat for most nations does not come from any possible atomic holocaust or any conventional invasion; that threat consists in the utilization of certain of the instruments of struggle which I have mentioned and which could be referred to generically as organized subversion. These instruments are implanted in and made part of any of the many motives and causes of domestic conflict and tensions which are inherent in the internal life of countries and which cannot be eradicated completely. Thus in this way those motives, those causes, lose their original characteristics when injected with an ideological content. They are used as pretexts for the true purpose of violently imposing on countries radical changes in their systems. Conflicts and local tensions are in this way brought into a field of outside forces, thus forming part of an alien universal strategy in the midst of ideological confrontation. Tensions and local conflicts become part of the world situation and of the balance of power.
141.	Consequently, it is clear that until such time as covert policies carried out in new forms of struggle are ended, conflicts will continue, since an extraneous element, political and ideological in nature, is added to their original factors, preventing them from being resolved. Then insecurity and violence will continue gaining intensity in the world. It is even possible to foresee that the various disarmament initiatives will lack any scope as long as this situation persists, because if the conquest of countries through indirect means persists the necessary basis of confidence to achieve this will be missing.
142.	In this context, if the relaxation of tension between the great Powers is to be complete and benefit all, it should also include the rapid reduction, leading ultimately to the complete elimination, of the new forms of struggle and conquest. This is the major issue to be solved.
143.	My country hopes that an increasing effort made by all countries in this connexion, together with a constant policy of international security, will enable self-determination to acquire real effectiveness as an expression of the freedom of peoples and the creative capacity of the human mind.
144.	Uruguay for its part is carrying out in this connexion a political process of development and institutional restoration which is truly its own and has a national character free of any extraneous influence, in order to give new juridical forms to its continuing ideals of freedom and democracy in an integrated and just society.
145.	As my country scrupulously respects the path chosen by every other nation, by the same token it demands equal respect in turn. The respect for national personality is the true and only path towards international peace. Until such time as this principle is firmly established in the international community my country, resolved to defend its national individuality and the free development of its political processes without interference, will assume, as it has done thus far, full responsibility for that defence using the resources available to it and, under domestic and international law, will prevent the occurrence on its territory of the phenomena of violence to which I have referred.
146.	The initiatives announced for joint action to combat terrorism can therefore count on the resolute support of Uruguay, which for many years has been vigorously pressing, both in this Organization and elsewhere, for action on this matter, in line with the thoughts I have just expressed, inasmuch as we reject all forms and pretexts under which this manifestation of violence appears.
147.	Therefore I cannot fail to express the pleasure with which the delegation of Uruguay welcomes the comments in this connexion contained in the Secretary-General's introduction to his report on the work of the Organization [A131/1 Add.l, sect. VI], as well as all initiatives taken on this matter. My delegation trusts that these will be given specific form during our present session.
148.	However, I should like to draw attention to the fact that such initiatives are limited to one aspect of the situation and do not cover the whole problem. In actual fact the terrorist phenomenon of our day generally occurs not as an irrational action of a few isolated individuals, but as a method of struggle adopted by vast and complex subversive organizations with an ideological motivation, which are very closely interrelated, giving each other mutual support at the international level. Therefore these are, I would say, the multinationals of violence.
149.	This necessitates concerted and far-reaching action, in keeping with the nature of the challenge, which will disrupt their operations. Otherwise we would be attacking only one aspect of the phenomenon, leaving all the others intact, as well as the real inspiration of this activity. That is to say, it is not enough to focus attention on the terrorist agent and leave aside all the organizational structure of a subversive nature which makes the terrorist action possible.
150.	Initiatives with regard to terrorism are usually presented in conjunction with others relating to human rights. The link between the two topics, in my Government's view, deserves very precise comment.
151.	First of all, it is necessary to distinguish between concern with human rights as such and the use of this subject as an indirect way of attacking countries which resist the new modalities of struggle and domination.
152.	With respect to the substance of the topic of human rights, in its internal aspects, my Government attaches priority attention to this and reaffirms its continuing efforts to maintain and improve the high levels attained throughout the history of Uruguay. This does not stem from circumstantial motivation nor from rhetorical declarations of the moment, nor does it come from external or international factors. It results from the existence in my country of moral and political patterns which are very demanding and which stem from a free, civilized and cultural society.
153.	With regard to the international aspects, my Government rejects beforehand and with equal resoluteness the use of any mechanisms in this connexion aimed at interfering in its domestic political processes or favoring the forces of subversion and intervention under the pretext of protecting human rights.
154.	International activity, if it is sincere and Motivated by genuine feeling, cannot be discriminatory and concentrate almost exclusively on a few countries, which happen to be the same which, through their own efforts, have succeeded in checking the action of internal and external factors threatening to corrode and destroy its national personality. Such international action should be extended simultaneously everywhere, with equal intensity and depth, and include in its investigations similar and comparable periods, so that it will express true humanitarian concern free of political or ideological colouring. Greater demands should not be made of one than of another. Otherwise, all international machinery in this matter would fall into increasing and wide-spread disrepute which would inevitably render them practically powerless.
155.	For this reason, my country, consistent with its traditions, considers it necessary to bring about a far- reaching change in the approach and in the means used up till now at the international level. It proposes, for our joint consideration, a new approach in order to free the concern for human rights from any trace of political or ideological purposes which perturb judgement: instead of concentrating on the formal defence of partial aspects, this new approach should assume a positive role in promoting the true substance of human rights, encompassing all their aspects.
156.	The community of nations should, therefore, embark upon a far-reaching process of review with regard to the status of human rights throughout the world in each and every country and carry out a mature and meaningful analysis of the real effectiveness of these rights everywhere. This review, however, should not be limited to a few isolated cases of presumed violations. In the present circumstances of tensions and struggles in which slandering countries is a political instrument for undermining their progress, an analysis of isolated cases, in only a few countries, lends itself to political manipulation or publicity or as an instrument of coercion to bend the will of States. The approach is fragmented, with events disconnected from the real context in which they occur and which frequently reveals their true causes. We lose sight of the general level of the effective observance of rights in a given society and are implicitly making over-all judgments on the basis of partial samples. Therefore this review should cover the totality of human rights in its broadest meaning and be carried out according to models and methods which are comparable in both time and space. What should be determined is how in fact the men and women of all our countries live; whether they are members of free societies in which each human being is of value per se, or if, on the contrary, they are members of totalitarian societies in which everything is regimented; even the most intimate aspects of human life and in which personality disappears, dissolved into abstract categories; what inter alia are the conditions in which the members of those societies work, whether they can choose or change their jobs,-what social protection they have against abuses; whether they have free education and access to higher levels of culture; what is the degree of their social mobility and their real possibilities of acceding to key positions in the various fields of endeavour, including political affairs; whether they have freedom to obtain information and to express their views; how public power is really obtained; what are the conditions in prisons and of prisoners; whether the death penalty or life imprisonment is meted out; what are the general conditions of health, hygiene and life expectancy, the level of nutrition, the absence or lack of absence of discrimination as to sex, race or religion, the way in which wealth is distributed, the existence of conditions of security and tranquility for the life and honour of persons, or the degree of violence which prevails in a community.
157.	All of this, however, should not just be the letter of the law but should be a living and concrete reality in the daily acts of life. This is a matter which concerns, whether we are capable of collectively assuming an attitude of self-analysis and examination without exceptions or concessions, without hypocrisy and without any political use being made of human rights.
158.	As long as this path is not embarked upon, my country will, within the frame of international law, continue to exercise, in this field as well as in others, all its attributes as a sovereign State, without permitting any interference or directives and without accepting or tolerating distortion of international mechanisms by political factors.
159.	These considerations and these rules of conduct are surely applicable to international relations; they are a fortiori applicable to the unilateral conduct of countries. Thus, it is inadmissible for a State or an organ of a State to go beyond the sphere of action defined by international law and to claim, for itself and on its own, the function of judging other countries or Governments on the-sole basis of its material power, or in other words to assume, for itself and on its own, a supposed universal code of the political and moral values without any validating international title.
160.	Still less admissible, if possible, is that such an attitude should be used to bring to bear selective and discriminatory criteria of evaluation or arbitrarily to choose a target for attacks in the light of circumstantial political sympathies, disregarding the real levels of the over-all effectiveness of human rights.
161.	I am, of course, referring to the measure which was taken against my country by the United States Congress this week. In this case or in any other similar case, relating to my country or other countries, Uruguay will systematically oppose decisions such as the one I have just mentioned which, aside from the undeniable internal authority of a national organ to dispose of funds as it sees fit, means in its international projection an offence to national dignity and interference which is totally unacceptable and which my Government rejects sharply and vehemently.
162. Therefore I say, repeating what has been said on numerous occasions, that these or any other actions from wherever they may come, will not change the path followed by my country in pursuit of its national objectives. On the contrary, such actions will be a reason, as in the present case, for greater consideration and unity against this interference.
163. In the context of these various aspects which I have just mentioned it is quite clear in the world of today, and perhaps more now than ever before, that the maintenance of international peace and security depends basically on full respect of the principle of non-intervention and rejection of the use of any coercive measure, including economic measures, which would tend to induce any State, unlawfully, to adopt a given political conduct. These two principles are binding on all States in the international juridical order but in the order of ideas to which I have referred they should constitute the point of departure in relations between the most powerful and the less powerful.
164.	We cannot attain in an effective way an order of peace based on law for the achievement of values of justice as long as interventionist practices continue, whatever their purposes or the pretexts used to justify them.
165.	We will not attain a real policy of security and the relaxation of tensions as long as we continue in the attitude of wishing to impose in an exclusive and intolerant way concepts and points of view which for some may have the virtue of truth but which for others give rise to the exercise of the inalienable right to hold a different view.
166.	It is therefore in adherence to the principles and norms of international law that we must seek the solution to disputes as the only valid path towards international justice, peace and security.
167.	Permit me now to refer to certain economic aspects of the present world picture.
168.	A brief analysis of economic developments over the past year shows that the forecasts made by my country during the thirtieth session of the General Assembly  have been fulfilled and the trends outlined at the time have persisted.
169.	The measures undertaken to alleviate the crisis of 1973-1974 proved to be inadequate to help the oil- importing developing countries, which are affected both by the increase in import expenditures and by the drop in their export earnings. The deficit in the current account of those Countries, according to the International Monetary Fund, went from $10 billion in 1973 to $37 billion in 1975. Those nations have participated only in a very limited way in the so-called recycling of the greater part of the earnings from increases in the price of oil. They have encountered very serious obstacles in commodity trade owing to the
protectionist measures adopted by the industrialized countries.
170. The developing countries with medium income have not been given adequate attention, since they have been left out of the emergency plans devised by the United Nations and the "third window" of the World Bank. The trade prospects for those countries have been limited by the protectionist policies of the industrialized nations.
1-71. The economy of the Industrialized countries, as was to be expected, reacted more rapidly than that of other countries. Thus, for example, in Latin America 16 countries showed lower growth rates in 1975 than in 1974 and only two showed any increase. The rate of growth for the whole of Latin America was over 3.5 per cent, as compared to 7.3 per cent in 1974. In the main industrialized countries the estimated gross product for 1976 showed an increase of 5.5 per cent, which is markedly higher than that for 1975, which was negative.
172.	The attempts to overhaul the international economy are far from their attaining their objectives. The various forums in which the main international economic questions are discussed have still not made any significant progress. Therefore efforts must continue to bring into operation such machinery as the integrated commodity programme, the common fund for buffer stocks of commodities, and the International Fund for Agricultural Development.
173.	The picture that I have just described shows clearly the lack of specific solutions for the situation of medium- income developing countries which do not export oil. Uruguay has faced this adverse situation by opening up its economy, liberalizing its system of foreign trade, diversifying its exports through internal efforts, seeking new markets for its traditional products and adjusting its currency in realistic terms. It has compensated for the inadequate response from the international community as a whole by an active policy of regional ties.
174.	Now I should like to outline my country's position with regard to the picture that I have just described.
175.	Uruguay will continue to co-operate constructively in the various forums in efforts to devise global solutions through negotiation and accommodation, and it will be glided by the following criteria: first, it will seek preferential treatment for developing economies in all existing machinery, including the middle-range economies'; secondly, it will promote understanding and progressive association between the developed and the developing countries in respect of constructive and mutually advantageous solutions, taking account of the difference in their levels of development and seeking consistently the growing expansion of their economies and trade; and thirdly, it will seek the opening of markets generally, including rectification of protectionist policies in developed countries and the quantitative and qualitative expansion of preferences for developing countries.
176.	There is no doubt that the reality of interdependence at the world level necessitates global situations which must also be adopted at the world level. However, the search for joint over-all plans should not interfere with the solutions that must be found immediately to certain problems.
177.	In this connexion my delegation suggestions are focused on two aspects, namely the promotion of regional agreements which progressively will cover the fabric of international relations and the intensification of efforts on certain subjects or sectors which, because of their nature or the urgency of the problems they involve, should be given priority.
178.	Uruguay wishes once again to stress the important role which regional efforts can and must play in the task of organizing and rationalizing the relations of interdependence. Naturally, I should like to stress in particular the position of Latin America, where most countries are at an intermediate stage of development with special features. The main economic and social indicators and the growth rate of the Latin American economies show levels which, generally speaking, are higher than those in most developing countries. However, on the whole Latin America is still far from attaining the higher stages of dynamism and strength. This region has old economic relations with the developed countries and in recent years we have begun to discern a very intense interregional economic activity, which thus is added to the old cultural and historical ties of the continent.
179.	This singular set of circumstances places this region in an exceptional position to achieve great advances in the formation of more orderly and more advantageous mutual relations and to contribute to a greater understanding at the world level between the various areas of development -that is, between the developed and the developing world.
180.	My Government considers that this outstanding role in the building of a more co-operative and stable world is consonant with the traits that characterize America and is consistent with its contribution to the Charter of San Francisco and its participation in much of the work of the Organization. I offer Uruguay's willingness to co-operate with the other nations of the American continent with a view to reshaping the area's function in the world context and its constructive and independent support, seeking, not confrontation, but agreed formulas and a balance in these main topics of international economics.
181.	This morning, at the 13th meeting, we could discern the spirit which inspires Latin America in the comments and exchanges of view between the Foreign Ministers of Peru and Ecuador, who dealt with very delicate subjects for their countries and their mutual relations in a cordial, constructive and balanced way. This confirms my optimism about Latin America's ability to make, together with other nations, an important contribution to the building of a more co-operative and peaceful world.
182.	I should like now to indicate the second direction: solutions for priority matters.
183.	Special reference should be made to agriculture and food, two subjects that are closely interconnected with the problems of population. In the opinion of my Government, this is one of the most critical areas not only in economic terms but also from the political and moral points of view. No system can indefinitely support a situation in which many lack food-stuffs vital for survival, while others face serious difficulties because they cannot find a market for
these same products. In the face of this contradiction, any agricultural development programme to increase world production of food loses all effectiveness. This dramatic vicious circle causes more suffering and death than any other factor. This criterion will continue to be the pillar of international economic policy.
184.	In this connexion, I should like to pinpoint certain aspects which we think might guide us in solving this dilemma.
185.	First of all, a financial mechanism which will stimulate the production of food-stuffs and simultaneously make them available to peoples with lowest incomes must be established. This point is what Uruguay calls a food bank and which I would like once again to put forward for your consideration.
186.	Indeed, I must lay special emphasis on the fact that the agricultural programmes and the funding to support them will not be effective unless mechanisms for stable marketing can be found for the increased production. Otherwise, we may find paradoxically that these surpluses will give rise to economic and financial disaster for their producers, while failing to reach the people who need, but lack the means to acquire, such products.
187.	In the second place, upsets in food-stuff production and trade must be avoided. I am referring now to the agricultural policy of the developing countries, and, in particular, of the European Economic Community. It is obvious that the protectionist policies followed, with their restrictions on trade, subsidies and dumping, disrupt the market and discourage agricultural production in developing countries. This results in a drop in the over-all world supply of its products because it eliminates all incentives and even minimal security for farmers. In the case of Latin America, these practices disrupt the formation of the regional agricultural market, substituting subsidized and uneconomic production for regional supply at competitive and efficient levels.
188.	The adoption of unilateral policies is inadmissible because this would bring about tremendous disruption with far-reaching consequences for the economy and for man-kind. We must therefore all look at this problem together. In a joint approach, we must make appropriate proposals to try to reconcile the social interests involved with the principles of sound economy, making a comparison of the relative advantages. My country is prepared to discuss this problem as part of its policy of co-operation. We are sure that a similar spirit also inspires other developing countries and we hope that this position will find an equally constructive echo in the developed countries so that the present unjust unilateral policy will be transformed into a constructive association beneficial to the lofty values involved.
189.	With regard to energy, I should like to reiterate that which I have repeated on several occasions since 1973. It is certain that developing countries which do not produce oil have had to face a rise in energy prices that has entailed greater indebtedness and internal upset in their fledgling productive structures.
190.	The international community must devise special measures to alleviate the burden of indebtedness already contracted in order to mitigate the cumulative effect that this phenomenon will continue to have on weaker economies. The resources devoted in the past to this emergency have been insufficient and, with regard to my country, have been limited to facilities formerly offered but now discontinued by the International Monetary Fund.
191.	The topic should be looked at as a whole: not solely as a temporary emergency, but as an ongoing factor permanently affecting development.
192.	I believe that the United Nations can play a very significant role in the co-ordination and promotion of projects and proposals emanating from the various international agencies with regard to the priority topics of food-stuffs, agriculture and energy. This would represent a specific step forward along the road towards world co-ordination.
193.	I have referred to the political and economic aspects of the world as seen by my country. We ;are obviously living through an era of threats and hopes, of violence and of achievements. It would be easy to give way to the temptation to bend our efforts in one direction only: to concentrate on the task of building and achieving in accordance with aspirations and hopes, or to concentrate on defence against the threats and attacks which surround us. To do so, however, would incur great risks and the result would be negative. If we were to opt exclusively for vigilance and the prevention of attack and aggression of any kind, development and levels of living might suffer irreparably. But if we opt solely for the promotion of economic and social expansion, we risk the loss of our freedom in the context of power politics.
194.	The road to follow is not easy, but it is clear. The characteristics I have described of politics in our time impose on us the immense task of doing both things at the same time: to defend ourselves from attack and to find the answers to economic, social and human development. We must balance the exigencies of an undeclared war against the growing requirements of our peoples. Uruguay is willing to do this at both international and national levels, in the context of its policy of development in security.
